DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japan Application No. 2019-101713 and 2019-175350 was received on 23 June 2020 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 28 May 2020 have been considered by the examiner.

Drawings
The drawings filed on 28 May 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for claim 1 is that applicants claimed invention includes a cleaning device having a controller configured to control cleaning of the conveyance roller by the web, wherein the controller includes: a conveyance state determination unit configured to determine whether the conveyance roller is in either a sheet conveyable state or a sheet non-conveyable state; a separation and contact control unit configured to control the separation and contact mechanism so as to allow the web to be pressed to the conveyance roller by the pressing roller when the conveyance roller is in the sheet non-conveyable state; a conveyance roller rotation control unit configured to rotate the conveyance roller at a cleaning rotational speed lower than a conveyance-time rotational speed of the conveyance roller in the sheet conveyance state in a state where the web is pressed to the conveyance roller; and a take-up control unit configured to allow the take-up roller to perform a take-up operation of taking up the web by rotatably driving the take-up roller plural times at a predetermined time interval within a cleaning time set in advance in a state where the conveyance roller is being rotated at the cleaning rotational speed.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 2-6 are allowable because they depend from Claim 1.

US PGPub 2017/0113476 A1 to Hara et al. discloses a cleaning device capable of cleaning a surface of a conveyance roller that is rotatably supported on an apparatus body of an image forming apparatus and is configured to convey a sheet, the cleaning device comprising: a strip-shaped web configured to clean the surface of the conveyance roller by being brought into contact with the surface of the conveyance roller; a support roller configured to support a rolled body formed of the web; a take-up roller configured to be rotatably driven and to take up the web while pulling out the web from the support roller; a pressing roller configured to be brought into contact with the web between the support roller and the take-up roller, and configured to press the web to the conveyance roller; a separation and contact mechanism configured to separate the web from the conveyance roller and to bring the web into contact with the conveyance roller by changing a position of the pressing roller with respect to the conveyance roller.  However, Hara does not disclose a controller configured to control cleaning of the conveyance roller by the web, wherein the controller includes: a conveyance state determination unit configured to determine whether the conveyance roller is in either a sheet conveyable state or a sheet non-conveyable state; a separation and contact control unit configured to control the separation and contact mechanism so as to allow the web to be pressed to the conveyance roller by the pressing roller when the conveyance roller is in the sheet non-conveyable state; a conveyance roller rotation control unit configured to rotate the conveyance roller at a cleaning rotational speed lower than a conveyance-time rotational speed of the conveyance roller in the sheet conveyance state in a state where the web is pressed to the conveyance roller; and a take-up control unit configured to allow the take-up roller to perform a take-up operation of taking up the web by rotatably driving the take-up roller plural times at a predetermined time interval within a cleaning time set in advance in a state where the conveyance roller is being rotated at the cleaning rotational speed.

US PGPub 2010/0232849 A1 to Nanataki et al. discloses similar limitations as Hara with respect to Claim 1.  However, Nanataki does not disclose a controller configured to control cleaning of the conveyance roller by the web, wherein the controller includes: a conveyance state determination unit configured to determine whether the conveyance roller is in either a sheet conveyable state or a sheet non-conveyable state; a separation and contact control unit configured to control the separation and contact mechanism so as to allow the web to be pressed to the conveyance roller by the pressing roller when the conveyance roller is in the sheet non-conveyable state; a conveyance roller rotation control unit configured to rotate the conveyance roller at a cleaning rotational speed lower than a conveyance-time rotational speed of the conveyance roller in the sheet conveyance state in a state where the web is pressed to the conveyance roller; and a take-up control unit configured to allow the take-up roller to perform a take-up operation of taking up the web by rotatably driving the take-up roller plural times at a predetermined time interval within a cleaning time set in advance in a state where the conveyance roller is being rotated at the cleaning rotational speed.

US PGPub 2020/0047487 A1 to Sugimoto et al. discloses a cleaning device capable of cleaning a surface of a conveyance roller that is rotatably supported on an apparatus body of an image forming apparatus and is configured to convey a sheet, the cleaning device comprising: a strip-shaped web configured to clean the surface of the conveyance roller by being brought into contact with the surface of the conveyance roller; a support roller configured to support a rolled body formed of the web; a separation and contact mechanism configured to separate the web from the conveyance roller and to bring the web into contact with the conveyance roller by changing a position of the pressing roller with respect to the conveyance roller.  However, Sugimoto does not disclose a take-up roller configured to be rotatably driven and to take up the web while pulling out the web from the support roller; a pressing roller configured to be brought into contact with the web between the support roller and the take-up roller, and configured to press the web to the conveyance roller; a controller configured to control cleaning of the conveyance roller by the web, wherein the controller includes: a conveyance state determination unit configured to determine whether the conveyance roller is in either a sheet conveyable state or a sheet non-conveyable state; a separation and contact control unit configured to control the separation and contact mechanism so as to allow the web to be pressed to the conveyance roller by the pressing roller when the conveyance roller is in the sheet non-conveyable state; a conveyance roller rotation control unit configured to rotate the conveyance roller at a cleaning rotational speed lower than a conveyance-time rotational speed of the conveyance roller in the sheet conveyance state in a state where the web is pressed to the conveyance roller; and a take-up control unit configured to allow the take-up roller to perform a take-up operation of taking up the web by rotatably driving the take-up roller plural times at a predetermined time interval within a cleaning time set in advance in a state where the conveyance roller is being rotated at the cleaning rotational speed

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547. The examiner can normally be reached M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853